United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                   January 26, 2004

                            ____________                Charles R. Fulbruge III
                                                                Clerk
                            No. 03-30388
                            ____________


                         ANTHONY L. GLOVER,


                                              Plaintiff-Appellant,

                               versus


                  THE UNITED STATES OF AMERICA and
                     DEPARTMENT OF THE TREASURY,
                       INTERNAL REVENUE SERVICE

                                              Defendants-Appellees.



            Appeal from the United States District Court
                For the Eastern District of Louisiana
                         USDC No. 01-CV-3813



Before JOLLY, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

PER CURIAM:*

AFFIRMED.   See 5th Cir. Rule 47.6.




     *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.